Case ${17-cv-01424-CJC-JCG Document 39 Filed 11/07/18 Page 1of3 Page ID #:841

TAYLOR & RING

David M. Ring, Cal. Bar No. 151124

Sonya Ostovar, Cal. Bar No. 307207

1230 Rosecrans Avenue, Suite 360

Manhattan Beach, CA 90266

Telephone: 310.209.4100

Email: ring @taylorring.com
ostovar @taylorring.com

Attorneys for Plaintiff Jane Doe

SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
Jason A. Weiss, Cal. Bar No. 185268
Wesley Shelton, Cal. Bar No. 237521
650 Town Center Drive, 4" Floor
Costa Mesa, California 92626-1993
Telephone: 714.513.5100
Email: jweise @sheppandinullin.com
wshelton @ sheppardmullin.com

oO ND NH FP WO NY

—= —
— ©

Attorneys for Defendants The Roman
Catholic Bishop of Orange and St. John
Neumann Catholic Church

BROWN WEGNER LLP

William J. Brown, Jr., Cal. Bar No. 192950

Alexander Avery, Cal. Bar No. 307390

2010 Mail Street, Suite 1260

Irvine, California 92614

Telephone: 949.705.0080

Email: bill@brownwegner.com
aavery @ brownwegner.com

a
I DN WM BP W bP

Attorneys for Defendant Father Alex Kim

—_—
oO

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

JANE DOE, an individual, Case No. 8:17-cv-01424-CJC (JCGx);
Plaintiff Assigned to Hon. Cormac J. Carney
aintiff,

Vv. STIPULATION OF DISMISSAL

THE ROMAN CATHOLIC BISHOP OF
ORANGE, an entity of unknown form;
ST. JOHN NEUMANN CATHOLIC
CHURCH; an entity of unknown form;
FATHER ALEX KIM, an individual; and
DOES 1-25, inclusive,

Defendants.

NY ww NY NY NY NY NY NY +
aN A FBP WN KFS CO

 

No
oo

 

-|-
STIPULATION OF DISMISSAL

 

 

 
Case $17-cv-01424-CJC-JCG Document 39 Filed 11/07/18 Page 2of3 Page ID #:842

0 mo nN KH rH FP WW NY

NY wo VN WN NHN WN NY NN NO HK Ff FF FF FF FF PF FS FS
CO ~T ON tr BR WH NY KF TO OO DH > WB Nr FP W NY KF CO

 

 

TO THIS HONORABLE COURT:
It is hereby stipulated by all parties, by and through their attorneys of record,

that the above-captioned action be dismissed in its entirety with prejudice pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own

attorney’s fees and costs.

Dated: November 6, 2018

Dated: November 6, 2018

Dated: November 6, 2018

TAYLOR & RING

/s/ Sonya Ostovar

 

DAVID M. RING
SONYA OSTOVAR
Attormeys for Plaintiff Jane Doe

SHEPPARD, MULLIN, RICHTER &
HAMPTON LLP

/s/ Wesley Shelton

 

JASON A. WEISS
WESLEY C. SHELTON
Attorneys for Defendants The Roman Catholic
Bishop of Orange and St. John Neumann

Catholic Church

BROWN WEGNER LLP

/s/ William Brown, Jr.

 

WILLIAM J. BROWN, JR.
ALEXANDER AVERY
Attorneys for Defendant Father Alex Kim

-2-
STIPULATION OF DISMISSAL

 
Case §|17-cv-01424-CJC-JCG Document 39 Filed 11/07/18 Page 30f3 Page ID #:843

FILER ATTESTATION
I, Sonya Ostovar, pursuant to L.R. 5-4.3.4, attest that all other signatories
listed, and on whose behalf the filing is submitted, concur in the filing’s content and
have authorized the filing.

/s/ Sonya Ostovar

 

SONYA OSTOVAR

oOo men HN rn FP WO NY

NO NYO NYO NO NH NV NY WN NO KK Ke FR KR HK FR | FE
oO sa ON mM PW NY FS CO CO BOwrH NH A FP WO NO KF CO

3.
STIPULATION OF DISMISSAL

 

 

 
